oO Oo SND WH FF WW NHN

YY NY NY HY WKY NY YN NY NHN KH Ke Re Be Re Se Se eS Re
on DH UH FF WY NY KH CO OO ADD OH FP WN KK

Case 2:19-cr-00139-RSL Document1 Filed 07/23/19 Page 1of5

 

 

 

_—___ FILED ENTERED
LODGED RECEIVED
JUL 23 2019

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

Magistrate Judge John L. Weinberg

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff

VS.
JOHN REGINALD EDWARDS,
Defendant.

 

 

 

 

COUNT I

NO. MII9-337

COMPLAINT for VIOLATION
USS.C. Title 8 Section 1326(a) —
(Illegal Reentry After Deportation)

(Felony)

BEFORE John L. Weinberg, United States Magistrate Judge,
United States Courthouse, 700 Stewart Street, Seattle, Washington.

On July 1, 2019, near Sumas, within the Western District of Washington,

Homeland Security.

JOHN REGINALD EDWARDS, an alien, a native and citizen of Canada, who was
previously arrested and deported from the United States on July 18, 2008, at
Blaine, Washington, was found, after knowingly and voluntarily reentering the

United States without the express consent of the Secretary of the Department of

All in violation of Title 8, United States Code, Section 1326(a).

COMPLAINT/ EDWARDS - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So Co “SI DW WH BP WH HNO

Oo NO HB NH NH HN HV HO HN — RS Se Se Se eS ee le
oo Ss HN Oh Re WH NYY KH Oo OO GH HD HK NH BR WY NYO KH CO

 

 

Case 2:19-cr-00139-RSL Document1 Filed 07/23/19 Page 2of5

The undersigned complainant being duly sworn states:

1. I, Philip J. Krasielwicz, am a Border Patrol Agent with the Bureau of
Customs and Border Protection, an agency within the Department of Homeland
Security. Part of my duty entails the location and apprehension of foreign
nationals in the United States who are or have been engaged in criminal activity. I
have been employed as an agent of the United States Border Patrol for eleven (11)
years. The following information is based on (i) my investigation, (ii) the
investigation of other Border Patrol agents, (iii) the Citizenship and Immigration
Service (hereinafter “CIS”) files, (iv) records of the United States District Court,
Western District of Washington, (v) and the Whatcom County Superior Court.

2. My investigation has revealed that CIS maintains an alien registration
administrative file, commonly referred to as an A-file, 095 564 442 on JOHN
REGINALD EDWARDS. This A-file is the official Immigration file maintained
by the CIS, and is a consolidated repository of all known Immigration contacts
with JOHN REGINALD EDWARDS hereinafter “defendant.” The A-file of the
defendant contains documents showing that he is a native and citizen of Canada.

3. The A-file of the defendant contains conviction documents from the
following courts:

a. United States District Court, Wester District of Washington, in
case number CR 86-317C, in violation of 8 U.S.C. § 371 Conspiracy to Pass
Counterfeit Securities, sentenced to sixty (60) days on January 16, 1987.

b. | Whatcom County Superior Court in cause number 041017397
in violation of RCW: 69.50.401(2) Manufacture/Deliver Controlled
Substance (Possession of Marijuana with Intent to Distribute), sentenced to

sixty (60) days on February 24, 2005.

COMPLAINT/ EDWARDS - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SND HH HP WD NO =

Bo NY NY NY NY NY NY WN KN FS KF KF KFS KF FE OE OES S|
Co ~s HA wr FP WY NH K& CO OC CON DH NA SFP WY NY KF CO

 

 

Case 2:19-cr-00139-RSL Document 1 Filed 07/23/19 Page 3 of 5

4. Within the A-file of the defendant, there are three executed J-205,
Warrant of Removal/Deportation documents. The I-205 documents confirms the
defendant was deported on the following dates and locations:

a. August 6, 2012, Blaine, Washington, and
b. July 18, 2008, Blaine, Washington, and
C. March 18, 2005, Blaine, Washington |

The form I-205’s contain the fingerprint and photograph of the defendant as
physical proof of his deportation from the United States to Canada. The A-file of
the defendant reflects the defendant appeared in deportation proceedings in
Tacoma, Washington. Because of the admissions the defendant made to the
charges set forth in the Order to Show Cause concerning his illegal presence in the
United States, he was ordered deported to Canada.

5. On July 1, 2019, at approximately 10:51 p.m., Border Patrol Agent
Valden Smith was notified by Blaine Sector Radio operators of a person on a bike
moving south from the United States/Canada International Boundary east of
Sumas, Washington. Agent Smith approached that person, later identified as the
defendant, and identified himself as a United States Border Patrol Agent. Agent
Smith questioned the defendant as to his citizenship. The defendant was asked to
state his country of citizenship to which he replied “Canada.” When asked if he
was in possession of any documents that would allow him to be in the United
States, the defendant stated “No.” The defendant was then taken to the Sumas
Border Patrol Station in Sumas, Washington for further processing.

6. On July 2, 2019, at approximately 3:03 a.m., Border Patrol Agent
Jason Anderson advised the defendant of his Miranda rights in the English
language as witnessed by Supervisory Border Patrol Agent Thomas Boaz. The

defendant stated he understood his rights and was willing to answer questions

COMPLAINT/ EDWARDS - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Se YN DW A SP W NNO

wm wo NH BR KH BO RO KD Rm mm te
on MN ON HS WW NY KH CO ODO BOA DH HA HP WH NH KS BS

 

 

Case 2:19-cr-00139-RSL Document 1 Filed 07/23/19 Page 4 of 5

without an attorney present. The defendant signed an J-215B Record of Sworm
Statement as well as an I-831 continuation page. During questioning at the Sumas
Border Patrol Station, the defendant made the following admissions:

a. His name is John Reginald Edwards.

b. He is a citizen of Canada.

c. He was born on August 25, 1959, in Oliver, BC, Canada.

d. He has previously been ordered deported from the United States.

e. He entered the United States illegally on July 1, 2019.

The defendant was advised of his right to speak to a consular officer from
Canada. The defendant requested to speak with a consular representative and a
message was left at the Consulate General of Canada in Seattle, Washington.

7. While at the Sumas Border Patrol Station in Sumas, Washington, the
defendant’s fingerprints were taken and electronically transmitted to the Federal
Bureau of Investigations Criminal Justice Information Center in Clarksville, West
Virginia via the use of an Integrated Automated Fingerprint Identification System
(hereinafter IAFIS) terminal. The defendant’s data was also processed in the
automated database of CIS.

Criminal and immigration databases checks confirmed the defendant was
the person convicted of the offenses listed in Paragraph 3 (infra) as well as the
deportations indicated in above in Paragraph 4 (infra).

8. The defendant was later transported to the Northwest Immigration
Detention Center in Tacoma, Washington, where he is currently being held for
deportation.

9. I have conducted a thorough review of the defendant’s Immigration
A-file, 095 564 442, which contains no evidence that he ever applied for or

received permission to reenter the United States after deportation.

COMPLAINT/ EDWARDS - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO eo aT DH A FS WY YP Ke

mo wo WN NH NH WH NH WN KN RB BR He Se Se OS OS eS
Ho 1D DH OF FSF W NO KF OD OBO eH ATN Dn FP W NO KF CO

 

 

Case 2:19-cr-00139-RSL Document 1 Filed 07/23/19 Page 5of5

10. Based on the foregoing, I have probable cause to believe that JOHN
REGINALD EDWARDS has reentered the United States knowingly and
voluntarily without the express consent of the Secretary of the Department of

Homeland Security, in violation of Title 8, United States Code, Section 1326.

Dro

Philip J. KrasielwigZ, Complainant
U.S. Border Patrol, Border Patrol Agent

Reviewed by AUSA Don Reno Lhe

Based on the Complaint and Affidavit sworn to before me, and subscribed in
my presence this July 23, 2019, the Court hereby finds that there is probable cause

to believe the defendant committed the offense

   

y/ in the € 7

 

Lb
John ly WW tall Us
United’ States Magistrate Ju wel

COMPLAINT/ EDWARDS - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
